DETAILED ACTION
Claim Status
New claims 41-47 have been added. Claims 21-47 are pending in the application. 
The e-Terminal Disclaimer to obviate the nonstatutory double patenting rejection over US Patent No. 10911568, has been received and approved by the office on 11/24/2021.

Allowable Subject Matter
Claims 21-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fail to explicitly teach or disclose “a user device sending a first request to a first endpoint via a platform, wherein the first endpoint is a composition of a first domain; the user device receiving a first error indicates the platform is overloaded and the first request was not processed; the user device determining a back off time and placing the first request and then one or more subsequent requests to the platform originating from the client software that are initiated before the back off time elapses and that are directed to endpoints that are compositions of paths and the first domain and not to other endpoints that are not the first domain in a back off queue; the user device processing the requests in the back off queue after the back off time has elapsed.” Therefore, the prior art of record, taken alone or in combination, fail to teach each and every limitation of the claims 21 and 28.
The prior art of record failed to explicitly teach or disclose “a user device sending a first request to a first endpoint via a platform, wherein the first request invokes a particular service provided by the platform; the user device receiving a first error indicates the platform is overloaded and the first request was not processed; the user device determining a back off time .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ZI YE/Primary Examiner, Art Unit 2455